Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s AF  amendment filed on 2/4/2021
Claims 1-10 have been submitted for examination
Claims1-10 have been allowed
Response to Arguments
1.	Applicant’s arguments, filed on 2/4/2021, with respect to claim 1 has been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
1.	Replace the ABSTRACT to read:
ABSTRACT 
A memory data management method includes the following steps: reading a plurality of data of a plurality of memory cells of a memory block; determining whether error bits of the data exceed an error correction code (ECC) threshold; if the error bits of the data exceed the ECC threshold, a programming process being executed to increase a first threshold voltage of a first state data of the data for exceeding a first threshold, to increase a second threshold voltage of a second state data of the data for exceeding a second threshold, and to increase a third threshold voltage of a third state data of the data for exceeding a third threshold. 
Allowable Subject Matter
2.	Claims 1-10 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to A memory data management method includes the following steps: reading a plurality of data of a plurality of memory cells of a memory block; determining whether error bits of the data exceed an error correction code (ECC) threshold; if the error bits of the data exceed the ECC threshold, a programming process being executed to increase a first threshold voltage of a first state data of the data for exceeding a first threshold, to increase a second threshold voltage of a state data of the data for exceeding a second threshold, and to  increase a third threshold voltage of a third state data of the data for exceeding a third threshold. 

40 
The prior art of record for example Kirshenbaum  teaches generating location-based read voltage offsets in a data storage device. Optimal read voltage thresholds vary across memory elements of a device. However, data storage devices are often limited in the number of read voltage thresholds that can be maintained in the device. Thus, it may not be possible to maintain optimal read voltage parameters for each memory element within a device. The systems and methods described herein provide for increased accuracy of read voltage thresholds when applied to memory elements within a specific location in a device, by enabling the use of location-based read voltage offsets, depending on a relative location of the memory element being read from. The read 


However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 21 (allowable features are emphasized) :  
“A memory data management method, comprising: reading a plurality of data of a plurality of memory cells of a memory block; determining whether error bits of the data exceed an error correction code threshold; and if the error bits of the data exceed the error correction code threshold, a programming process being executed to increase a first threshold voltage of a first state data of the data for exceeding a first threshold, to increase a second threshold voltage of a second state data of the data for exceeding a second threshold, to increase a third threshold voltage of a third state data of the data for exceeding a third threshold.

	Claims 2-10 depend from claim 1, are also allowable.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.